This is an appeal by the employer and carrier from awards and decisions of the State Industrial Board to the widow, Lena Rosawitz, and minor children, for death benefits, and also an appeal from an award to the widow for the unpaid disability compensation from February 25, 1927, to September 27, 1929, and also from funeral expenses of $200. The deceased, John Rosawitz, was disabled as the result of lead poisoning on July 24, 1924. He was totally disabled from July 24, 1924, to May 1, 1925, and partially disabled from May 1, 1925, to- December 11, 1925, from which later date he continued to be partially disabled. These awards were reversed by this court at one time and sent back for further proof, further hearings were had and further proof was taken and findings of fact and conclusions of law were made covering the foregoing awards which were approved by this court (218 App. Div. 793; 226 id. 710), and a motion for leave to reargue and leave to appeal to the Court of Appeals was denied by this court (226 App. Div. 832) and by the Court of Appeals. The claimant died on September 27,1929. No medical testimony could be offered by the widow covering the period from December 11, 1925, to February 25, 1927. There was a conflict in the medical testimony offered as to the awards in question. The conflict in this testimony made a question of fact which has been passed upon in making the awards and there is sufficient medical evidence to support the awards appealed from. Awards affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; Rhodes, J., dissents on the ground that the carrier should have been permitted to have an autopsy, for the purpose of determining the cause of death.